Case 1:20-cr-00330-AJN Document 11 Filed 07/08/20 Page 1 of 2
         Case 1:20-cr-00330-AJN Document 11 Filed 07/08/20 Page 2 of 2
 Honorable Alison J. Nathan
 July 7, 2020
 Page 2


of discovery, which will serve the interests of justice by facilitating the timely production of
discovery materials. See 18 U.S.C. § 3161(h)(1)(F). I have conferred with defense counsel, who
consent to this request.

                                                  Very truly yours,

                                                  AUDREY STRAUSS
                                                  Acting United States Attorney


                                            By:
                                                  Alex Rossmiller / Alison Moe / Maurene Comey
                                                  Assistant United States Attorneys
                                                  Southern District of New York
                                                  Tel: (212) 637-2415


Cc:    Christian Everdell, Esq., and Mark Cohen, Esq., counsel for defendant
